Citation Nr: 1719877	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  09-42 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a cervical strain disability, to include as secondary to a service-connected thoracolumbar strain with degenerative disk disease (DDD) and residuals of a service-connected 11th rib fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Finch, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1988 to March 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In December 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a videoconference hearing.  A copy of the transcript has been associated with the claims file.

The Board remanded the case for additional development in October 2014 and March 2016.  The directives having been substantially complied with, the matter again is before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's current cervical strain disability is causally related to, or aggravated by, an event, injury, or disease in service.

2.  The preponderance of the evidence is against a finding that the Veteran's current cervical strain disability is caused or aggravated by his service-connected thoracolumbar strain with DDD and residuals of a service-connected 11th rib fracture.


CONCLUSION OF LAW

The criteria for service connection for a cervical strain disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist a Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the Veteran is expected to provide.  Ideally, the notice should be provided to the Veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the instant case, the Board finds that VA has satisfied its duty to notify.  Prior to the rating decision in question, VA notified the Veteran of the information and evidence necessary to establish his claim.  See August 2008; July 2014 VCAA letters.  These letters explained the evidence needed to substantiate claims for service connection and the evidence needed to substantiate claims for secondary service connection as well as the legal criteria for such benefits.  The letters also informed the Veteran of his and VA's respective duties for obtaining evidence. 

As such, the Veteran received all essential notice, had a meaningful opportunity to participate in the development of his claim, and was not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  VA has obtained available service treatment records (STRs) and pertinent post-service medical records.  The Veteran gave testimony at a videoconference hearing in December 2013.  

VA examinations were obtained in January 2009, January 2015, and April 2016.  The Board determined that the January 2009 VA examination was inadequate and remanded the case to the AOJ in October 2014 for a new examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  The case was again remanded in March 2016 to obtain an addendum opinion in regards to secondary service connection.  The Board finds that there has been substantial compliance with both the October 2014 and March 2016 Board remands.  See Dyment v. Principi, 287 F.3d 1377 (2002); Stegall v. West, 11 Vet. App. 268 (1998).  

Furthermore, the Board finds the January 2015 and April 2016 VA examinations adequate because the examiners considered the relevant history of the Veteran's cervical strain disability, including the lay evidence of record, performed a physical examination, and provided a rationale to support the conclusions reached.  See Stefl, 21 Vet. App. at 123-24.  Therefore, the Board finds that the Veteran has been afforded VA examinations adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

All known and available records have been obtained and associated with the Veteran's electronic record, and the Veteran and his representative have not contended otherwise.  Therefore, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter and that no further development of the evidentiary record is necessary.  VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time.

Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. § 3.303(b), when a chronic disease is not present, a Veteran may establish the second and third elements of service connection by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a Veteran can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

It is not in dispute that the Veteran has a current cervical strain disability.  What must be resolved is whether the current disability is etiologically related to service, to include the in-service incident described by the Veteran.  The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a cervical strain disability.  

The Veteran contends that he injured his cervical spine during service when he fell down a flight of stairs while stationed in Germany.  See December 2013 Hearing Transcript.  A January 1988 enlistment medical history report indicates that Veteran's back was clinically normal; there is no separation examination.  The Veteran's STRs indicate that he received treatment throughout service for his thoracic and lumbar spine, but STRs are silent for treatment of the Veteran's cervical spine.  See e.g., June 1991, January 1992, February 1992.  As such, there is no clinical evidence that the Veteran received treatment in service for complaints of cervical pain or injury.  The Board finds that this is probative evidence weighing against the Veteran's claim that he was experiencing back pain while in service.  

In January 2009, the Veteran underwent a VA examination for his back, including his cervical spine; however, the examiner did not provide a nexus opinion between the Veteran's diagnosis and service.  

In January 2015, the Veteran was afforded a new VA examination.  See October 2014 Board Remand.  The Board finds this VA examination to be negative medical evidence weighing against the Veteran's claim.  The examiner reported that it is not at least as likely as not that the Veteran's cervical strain began in, or is etiologically related to, any incident during the Veteran's military service  The examiner stated that the Veteran's condition is that of a genetic predisposition.  Specifically, the examiner reported that physical exam of the Veteran was consistent with myofascial (muscle and surrounding connective tissue) pain and diffuse spinal restricted movement which correlate with +HLAB27 antigen.  This antigen suggests the presence of an autoimmune disorder, such as ankylosing spondylitis.  Therefore, the Board finds that the 2015 VA examination, taken as a whole, is probative evidence weighing against the Veteran's claim.

Furthermore, even assuming that the Veteran had a cervical injury during service, the earliest documentation of his current disability is in 2009, almost 16 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board has also considered whether the Veteran is entitled to service connection for his cervical strain disability, as secondary to a service-connected thoracolumbar strain with DDD and residuals of a service-connected 11th rib fracture basis.  The Board finds that the preponderance of the evidence is against the Veteran's claim.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Here, the evidence of record does not indicate that the Veteran's cervical strain disability is either caused or aggravated by his service-connected thoracolumbar strain with DDD and residuals of a service-connected 11th rib fracture.

An April 2016 VA examination indicates that the Veteran's cervical strain is at C-5-6, which is the most common area for degenerative changes to begin.  The examiner reported that if the lower thoracic spine and 11th rib had an impact near the Veteran's neck, as the Veteran contends, there would be a continuous curve noted from that area.  The examiner further opined that the Veteran's sedentary work activity and +HLAB27 are more significant risk factors that impact the Veteran's spinal mobility and alignment.  In addition, the examination report shows that the Veteran's cervical strain is not aggravated by his service-connected disabilities.  During the examination, the Veteran stated that he does not feel much neck pain when his lower thoracolumbar back is in more pain.  Furthermore, the examiner reported that a 2015 X-ray signaled an improvement in his cervical condition.

In making its determination, the Board has also considered the Veteran's own statements made in support of his claim.  Lay persons are competent to report on what they experience through their senses, such as experiencing or observing someone else experience symptoms of pain.  See Jandreau, 492 F.3d at 1377.  Therefore, the lay statements of record have been considered in the context of the Veteran's claim to service connection based on a theory of continuity of symptomatology. 

However, the Board notes that, in this case, the Veteran has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a cervical strain disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d at 1377 n. 4 (2007) (lay persons not competent to diagnose cancer).  The Veteran has not shown that he possesses the medical training and expertise necessary to opine as to the medical etiology of his current disability.  Furthermore, the question of whether the Veteran's cervical strain disability was caused or aggravated by his service-connected disabilities can only be answered based on diagnostic testing and medical expertise that cannot be identified by a lay person.  While the Veteran can observe an onset or worsening of symptoms, he is not competent to determine whether those symptoms are related to a service-connected disability or to other unrelated causes.  Jandreau, 492 F.3d at 1377.  

Furthermore, the Board finds that to the extent that any of these statements could be considered competent and credible reports linking the Veteran's current condition to post-service symptoms, they have minimal probative value as they are contradicted by the contemporaneous medical evidence of the records noting no complaints of cervical spine pain or pathology during service.  

Accordingly, in this case, the Board finds that the elements of service connection, to include on a secondary basis, have not been met.  The probative and competent medical evidence does not demonstrate the presence of a chronic back disability in service, as explained above.  In addition, the Board also finds that presumptive service connection is not warranted because there is no evidence that the Veteran was diagnosed with or suffered from arthritis within one year of separation from service.  38 C.F.R. § 3.307, 3.309.  The evidence of record mentioning a diagnosis of arthritis is during the January 2015 VA examination report, which is 23 years after service.  

Furthermore, the probative and competent medical evidence does not indicate that the Veteran's cervical strain disability is either caused or aggravated by his service-connected thoracolumbar strain with DDD or residuals of a service-connected 11th rib fracture.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim of entitlement to service connection for a cervical strain disability, to include as secondary to a service-connected thoracolumbar strain with DDD and residuals of a service-connected 11th rib fracture, is denied.  See 38 U.S.C.A §5107(b).


ORDER

Service connection for a cervical strain disability, to include as secondary to a service-connected thoracolumbar strain with DDD and residuals of a service-connected 11th rib fracture, is denied.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


